        Case 21-70009 Document 37 Filed in TXSB on 02/17/21 Page 1 of 5




                       UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

       IN RE:                                  §
                                               §      Case No. 21-70009
       JOSIAH’S TRUCKING LLC                   §
            Alleged Debtor                     §      (Involuntary Proceeding)


    RESPONSE OF JOSIAH’S TRUCKING LLC TO THE INTERIM TRUSTEE’S
       EMERGENCY MOTION TO COMPEL THE ALLEGED DEBTOR TO
                TURN OVER PROPERTY OF THE ESTATE

TO THE HONORABLE BANKRUPTCY JUDGE RODRIGUEZ:

Josiah’s Trucking, LLC (the “Alleged Debtor”) files this Response to the Interim Trustee’s

Emergency Motion to Compel the Alleged Debtor to Turn Over Property of the Estate (the

“Motion”), and in support the Alleged Debtor would show the Court as follows:

       1.     The Alleged Debtor denies the allegations in the Motion, except to the extent

expressly stated otherwise as follows. The Alleged Debtor need not admit or deny the

allegations in Paragraph “1,” as said paragraph merely requests relief. As for Paragraph

“2,” the Alleged Debtor admits that the involuntary petition was filed but denies that said

petition satisfies the requisites of 11 U.S.C. § 303 and thus denies jurisdiction, for the

reasons stated in the Alleged Debtor’s Motion to Dismiss [Dkt. 32]. As for Paragraphs “3”

through “7,” the Alleged Debtor admits to the existence of the order appointing the Interim

Trustee and admits that the Interim Trustee has filed the Motion and that the Interim

Trustee has undertaken other acts in connection therewith, but the Alleged Debtor

challenges the jurisdiction to enter such order and challenges the interim trustee’s

appointment and also denies the authority of the interim trustee including the authority to


                                        Page 1 of 5
          Case 21-70009 Document 37 Filed in TXSB on 02/17/21 Page 2 of 5




file the Motion, on the ground that the involuntary petition that initiated this case fails to

satisfy the requisites of 11 U.S.C. § 303. The Alleged Debtor need not admit or deny the

allegations in Paragraphs “8 through “13,” as said paragraphs merely request relief, cite to

legal authorities, are procedural in nature, and/or constitute prayer.

       2.     The Motion should be denied for want of jurisdiction because the underlying

involuntary bankruptcy petition fails to satisfy the requisites of 11 U.S.C. § 303, for the

reasons stated in the Motion to Dismiss [Dkt. 32], which is incorporated herein.

       3.     In the alternative, if the requisites of 11 U.S.C. § 303 are satisfied (which is

strongly denied), the Motion should be denied because this case should be converted to

Chapter 11, for the reasons stated in the Alleged Debtor’s forthcoming Motion to Convert.

See 11 U.S.C. § 303(g) (provides for interim trustee appointment only in a “Chapter 7”;

there is no reference therein to Chapter 11 nor anywhere else in § 303 as regards interim

trustee appointment). Conversion to Chapter 11, therefore, moots the § 303(g) Turnover

Motion.

       4.     In the further alternative, the Motion should still be denied, for the following

reasons.

       5.     “There is limited case law applying section 303(g),” as the following court

observes, accordingly a case outside the Fifth Circuit is excerpted as follows:

                     There is limited case law applying section 303(g), no doubt
                     because the request for such relief is rare. The case law that does
                     exist counsels that a request for an interim trustee should be
                     denied in “the absence of an exceptionally strong need for doing
                     so” or “where no facts are alleged showing a necessity for the
                     appointment.” In order to appoint a trustee, a movant must show “a
                     substantial risk of loss to the estate.” Further, in order to avoid the


                                         Page 2 of 5
        Case 21-70009 Document 37 Filed in TXSB on 02/17/21 Page 3 of 5




                      appointment of an interim trustee in an involuntary case that may be
                      dismissed, the court must determine, as a preliminary matter, that
                      there is a reasonable likelihood that an order for relief will be
                      entered.

In re Diamondhead Casino Corp., 540 B.R. 499, 505 (Bankr. D. Del. 2015) (emphasis
added) (footnotes omitted)

       6.      The above requisites are unsatisfied in this case. For example, the above case

law observes that the “rare” granting of 303(g) relief requires, inter alia, that “a movant

must show ‘a substantial risk of loss to the estate.’” See Id. As applied here, with respect

to the items that the Interim Trustee seeks to be “turned over,” there is no evidence (or

alternatively insufficient evidence) that, if those items are not turned over, there will be “a

substantial risk of loss to the estate.”

       7.      As further ground to deny the Motion, the Motion’s description of what is

sought to be turned over is vague, overbroad, and unreasonable. For example, the Motion

requests that the Alleged Debtor provide various information regarding of all “personal

property.” See Para 11 of Motion (“…all vehicles equipment, office furniture, or any other

personal property or assets belonging to Josiah’s Trucking, LLC.”) Said description is

extremely overbroad and would be nearly impossible to comply with (e.g., would literally

apply to pencils and toilet paper). Also unreasonable is that the Motion requests that the

items be turned over merely within “one business day.” See Para 11. Also unreasonable is

that the requested information is not limited to what is in the Alleged Debtor’s possession,

custody, or control; as such, the Alleged Debtor would, in order to comply, be forced to

create documents that might not otherwise exist. Additionally, the requirement to provide

all “keys” to all vehicles would be injurious to the Alleged Debtor’s trucking business.


                                           Page 3 of 5
        Case 21-70009 Document 37 Filed in TXSB on 02/17/21 Page 4 of 5




       8.     In the alternative, if the Court grants the Motion (notwithstanding the above

reasons why the Motion should be denied), then the Alleged Debtor, in that event, hereby

requests that the Court set the amount of the following-described bond. In particular, §

303(g) reads in relevant part:

              The debtor may regain possession of property in the possession of a trustee
              ordered appointed under this subsection if the debtor files such bond as the
              court requires, conditioned on the debtor's accounting for and delivering to
              the trustee, if there is an order for relief in the case, such property, or the
              value, as of the date the debtor regains possession, of such property.

       9.     The Court is respectfully requested (if the Court grants the Motion) to set a

minimal bond amount, in observance of the “rare” and “extreme” nature of § 303(g)

turnover relief. See Diamondhead Casino Corp., 540 B.R. at 505 (characterizing

invocation of § 303(g) as “rare” and “extreme”)


                                         PRAYER

       The Alleged Debtor prays that the Motion be denied, and alternatively prays that

the Court set the amount of the bond described above, and for all further relief to which the

Alleged Debtor is entitled.

                                          Respectfully submitted,


                                          /s/ Antonio Villeda
                                          ANTONIO VILLEDA
                                          State Bar No. 20585300
                                          Email:avilleda@mybusinesslawyer.com
                                          VILLEDA LAW GROUP
                                          6316 North 10th Street, Bldg. B
                                          McAllen, Texas 78504
                                          Telephone: (956) 631-9100
                                          Facsimile: (956) 631-9146


                                         Page 4 of 5
        Case 21-70009 Document 37 Filed in TXSB on 02/17/21 Page 5 of 5




                                             Attorney for Alleged Debtor


                                 CERTIFICATE OF SERVICE

       I certify that on February 17, 2021, a copy of the foregoing was sent via ECF to the
following and all creditors:

       Catherine Stone Curtis                                 Via ECF
       PULLMAN, CAPPUCCIO & PULLEN, LLP
       P.O. Box 720788
       McAllen, Texas 78504
       Chapter 7 Trustee

       Shelby A Jordan                                        Via ECF
       JORDAN, HOLZER & ORTIZ, PC
       500 N. Shoreline, Suite 900 N
       Corpus Christi, Texas 78401
       Attorney for Petitioning Creditors

       Jason A. Powers                                   Via ECF
       LEWIS BRISBOIS BISGAARD & SMITH, LLP
       24 Greenway Plaza Drive, Suite 400
       Houston, Texas 77046
       Attorney for Brooklyn Specialty Insurance Co. RRG, Inc.

       Luis M. Cardenas                                       Via ECF
       ESCOBEDO & CARDENAS, L.L.P.
       1602 Dulcinea
       Edinburg, Texas 78539
       Attorney for Sonia Tellez, Carlos Tellez
       And Rose Mary Rodriguez, Individually
       And as Next Friend of I. Tellez, a minor

       And all other creditors of notice.

       Alleged Debtor
       Josiah’s Trucking LLC                                  Via Email: mayradym83@gmail.com
       c/o David Vasquez, Registered Agent
       7612 Petirrojo Street
       Edinburg, Texas 78542

                                                          /s/ Antonio Villeda
                                                            Antonio Villeda




                                            Page 5 of 5
